Exhibit 10.6.9

2006A AMENDMENT TO LOAN DOCUMENTS

THIS 2006A AMENDMENT TO LOAN DOCUMENTS (this “Amendment”), is made and entered
into as of February 28, 2006, by and among (i) JPMORGAN CHASE BANK, N.A.
(successor by merger to BANK ONE, NA with its main office in Chicago, Illinois),
a national banking association (the “Agent Bank”) (JPMORGAN CHASE BANK, N.A. may
also be referred to as a “Bank”); (ii) the BANKS identified on Schedule 1.1
hereto (each a “Bank” and collectively, the “Banks”); (iii) SYPRIS SOLUTIONS,
INC., a Delaware corporation, with its principal office and place of business
and registered office in Louisville, Jefferson County, Kentucky (the “Borrower”)
and (iv) the GUARANTORS identified on Schedule 1.2 hereto (each a “Guarantor”
and collectively, the “Guarantors”).

PRELIMINARY STATEMENT:

A. Certain of the Guarantors and their Affiliates entered into a Loan Agreement
dated as of March 21, 1997, with the Agent Bank (the “Original Loan Agreement”),
whereby the Agent Bank extended in favor of the Guarantors a revolving line of
credit in the amount of $20,000,000, a term loan in the amount of $10,000,000
and a swing line of credit subfacility in the amount of $5,000,000.

B. The predecessors to the Borrower and certain of the Guarantors entered into a
1997A Amended and Restated Loan Agreement dated as of November 1, 1997, with the
Agent Bank (the “1997A Loan Agreement”), whereby the Agent Bank increased the
revolving line of credit to $30,000,000 and the term loan to $15,000,000 and
provided the swing line of credit subfacility in the amount of $5,000,000. The
1997A Loan Agreement was subsequently amended by, among other amendments, the
1998A Amendment to Loan Documents dated as of February 18, 1998.

C. The Borrower, certain of the Guarantors, the Agent Banks and the Banks
entered into the 1999 Amended and Restated Loan Agreement dated as of
October 27, 1999 (the “1999 Loan Agreement”), which amended, restated and
replaced the Original Loan Agreement and the 1997A Loan Agreement, as amended.
The 1999 Loan Agreement provided for (i) a revolving line of credit in the
amount of $100,000,000, (ii) a swing line subfacility of $5,000,000 and (iii) a
letter of credit subfacility of $15,000,000. The 1999 Loan Agreement was
subsequently amended by the 2000A Amendment to Loan Documents dated as of
November 9, 2000 (the “2000A Amendment”).

D. The Borrower, certain of the Guarantors, the Agent Bank and the Banks entered
into the 2001A Amendment to Loan Documents dated as of February 15, 2001 and
having an effective date of December 31, 2000 (the “2001A Amendment”) in order
to (i) change certain financial covenants and (ii) make certain other changes as
set forth therein.



--------------------------------------------------------------------------------

E. The Borrower, the Guarantors, the Agent Bank and the Banks entered into the
2002A Amendment to Loan Documents dated as of December 21, 2001 and having an
effective date of January 1, 2002 (the “2002A Amendment”) in order to (i) to
restructure, reorganize and/or rename, as applicable, certain of the Guarantors,
and to add a Guarantor and (ii) to amend the 1999 Loan Agreement and other Loan
Documents to reflect such changes in the Guarantors and (iii) make certain other
changes as set forth therein.

F. The Borrower, the Guarantors, the Agent Bank and the Banks entered into the
2002B Amendment to Loan Documents dated as of July 3, 2002 (the “2002B
Amendment”) in order to (i) increase the revolving line of credit to
$125,000,000, (ii) add a new participant Bank and (iii) make certain other
changes as set forth therein.

G. The Borrower, the Guarantors, the Agent Bank and the Banks entered into the
2003A Amendment to Loan Documents dated as of October 16, 2003 (the “2003A
Amendment”) in order to (i) extend the maturity of the line of credit from
January 2, 2005 to October 16, 2008, (ii) to add a new Section 2.1G to the Loan
Agreement providing a mechanism for Borrower to increase its line of credit by
an additional $25,000,000 and (iii) to make certain other changes as set forth
therein.

H. The Agent Bank and the Banks in May 2004 consented to the Borrower’s issuance
of $55,000,000 of senior notes pursuant to a note purchase agreement.

I. The Borrower in April 2004 created a new subsidiary, Sypris Technologies
Kenton, Inc., a Delaware corporation (“STK”), and the Agent Bank and the Banks
consented to the creation of STK as a subsidiary, on the condition that STK
become a Guarantor under the Loan Agreement. STK became a Guarantor under the
Loan Agreement by executing and delivering to the Agent Bank a Guaranty
Agreement dated June 1, 2004, guarantying the obligations of the Borrower to the
Banks (the “STK Guaranty”).

J. The Borrower in June 2004 requested that the Banks consent to the Borrower’s
acquisition of a facility in Toluca, Mexico (the “Toluca Facility”). The Banks
consented to the acquisition of the Toluca Facility. The Borrower created the
following second tier subsidiary and third tier subsidiaries related to the
Toluca Facility: (i) Sypris Technologies Mexican Holdings, LLC (the interests of
which are held by Sypris Technologies, Inc.) and (ii) Sypris Technologies
Mexico, S. de R.L. de C.V. and Sypris Technologies Toluca, S.A. de C.V. (the
interests of which are held by Sypris Technologies Mexican Holdings, LLC and
Sypris Technologies, Inc.) (all of the foregoing Subsidiaries are referred to as
the “Toluca Subsidiaries”).

K. The Borrower, the Guarantors, the Agent Bank and the Banks entered into the
2005A Amendment to Loan Documents dated as of March 10, 2005 (the “2005A
Amendment”) in order to among other things, (i) to include provisions related to
the Borrower’s issuance of $55,000,000 of senior notes in May 2004, (ii) to
amend one of the

 

2



--------------------------------------------------------------------------------

financial covenants of the Loan Agreement and (iii) to include a provision
related to the Toluca Facility.

L. The Borrower, the Guarantors, the Agent Bank and the Banks entered into the
2005B Amendment to Loan Documents dated as of May 10, 2005 (the “2005B
Amendment”) in order to extend a deadline for taking certain action with respect
to the Toluca Subsidiaries.

M. The Borrower, the Guarantors, the Agent Bank and the Banks entered into the
2005C Amendment to Loan Documents dated as of August 3, 2005 (the “2005C
Amendment”) in order to restate Section 7.7 of the Loan Agreement (Ratio of
Adjusted Funded Debt to EBITDA).

N. Sypris Technologies Mexican Holdings, LLC and Sypris Technologies, Inc.
entered into a Pledge Agreement dated as of September 13, 2005 (the “Pledge
Agreement”), for the purpose of pledging 65% of the stock or interests in
certain foreign subsidiaries to the Agent Bank, for the benefit of the Banks and
the Noteholders. The Agent Bank and the Noteholders entered into a Collateral
Sharing Agreement dated as of September 13, 2005, with respect to the pledged
stock and interests.

O. The Borrower, the Guarantors, the Agent Bank and the Banks now wish to amend
the Loan Documents in order to (i) reduce the size of the Revolving Credit
Facility from $125,000,000 to $100,000,000; (ii) modify the definition of
“EBITDA,” (iii) modify the Fixed Charge Coverage Ratio and (iv) add a capital
expenditures limitation to the negative covenants.

P. Subject to the terms set forth herein, the Banks are agreeable to the
amendments to the Loan Documents set forth herein. The 1999 Loan Agreement, as
amended by the 2000A Amendment, 2001A Amendment, the 2002A Amendment, the 2002B
Amendment, the 2003A Amendment, the 2005A Amendment, the 2005B Amendment, the
2005C Amendment and this Amendment is referred to herein as the “Loan
Agreement.” Terms not defined herein shall have the meanings set forth in the
Loan Agreement.

NOW, THEREFORE, in consideration of the promises and the mutual covenants and
agreements set forth herein and for other good and valuable consideration, the
mutuality, receipt and sufficiency of which are hereby acknowledged, the parties
agree as follows:

1. AMENDMENT TO LOAN AGREEMENT.

A. Amendment of the Definitions section of Loan Agreement. The following
definitions are amended and restated in their entirety:

1.37 “EBITDA” means, as of the end of any Fiscal Quarter, the sum of the
Borrower’s (i) Net Income, (ii) Interest Expense, (iii) provisions for taxes
based on income, (iv) depreciation, (v) amortization and (vi)

 

3



--------------------------------------------------------------------------------

noncash stock compensation expense reducing Net Income, for the previous four
Fiscal Quarters, determined on a consolidated basis in accordance with GAAP. The
calculation of EBITDA shall include adjustments necessary to reflect the pro
forma results of acquisitions and dispositions. Any pro forma adjustments
required to be made hereby shall include adjustments to reflect consolidation
savings (without limitation as to other appropriate pro forma adjustments in
accordance with generally accepted financial practice) giving effect to all
acquisitions and dispositions made during the period with respect to which such
adjustment is being made as if such acquisitions and dispositions were made on
the first day of such period. The calculation of EBITDA shall exclude the
following: (i) gains or losses on dispositions of noncurrent assets, (ii) losses
on writedowns of noncurrent assets or lease obligation, and (iii) the cumulative
effect of changes in accounting principles.

1.48 “Fixed Charge Coverage Ratio” means, as of any Date of Determination
thereof, the ratio of (i) the sum of the Borrower’s EBITDA plus Operating Lease
Rentals to (ii) the sum of the Borrower’s Interest Expense plus Operating Lease
Rentals.

1.101 “Revolving Credit Facility” means the revolving line of credit established
by the Banks in favor of the Borrower in the principal amount of One Hundred
Million Dollars ($100,000,000), subject to being increased up to One Hundred
Twenty Five Million Dollars ($125,000,000) as set forth in Section 2.1G of the
Loan Agreement, pursuant to which the Borrower may obtain Revolving Credit Loans
from the Banks and/or Letters of Credit from the Agent Bank during the term of
the Revolving Credit Facility upon the terms and conditions set forth in this
Loan Agreement. The Revolving Credit Facility includes as a sublimit the Letter
of Credit Subfacility and the Swing Line Credit Subfacility. All references to
the “aggregate principal balance of the Revolving Credit Loans outstanding” or
similar phrases in this Loan Agreement or in the Revolving Credit Notes shall
mean, as of the date of determination thereof, the sum of (i) the entire
aggregate outstanding principal balance of all Revolving Credit Loans made by
the Banks pursuant to this Loan Agreement, (ii) the then existing Letter of
Credit Usage and (iii) the then existing Swing Line Usage.

B. Addition of New Definition to the Definitions section of Loan Agreement. The
following definition is added to the Definitions section of the Loan Agreement:

“Capital Expenditure” shall mean, for any period, the consolidated sum of all
expenditures by, or obligations incurred by, the Borrower and its Subsidiaries
for an asset which will be used in a year or years subsequent to and in the year
in which the expenditure is made or obligation is incurred, and which asset is
properly classified in relevant financial

 

4



--------------------------------------------------------------------------------

statements of the Borrower and its Subsidiaries as equipment, real property or
improvements, fixed assets or a similar type of capitalized asset, all in
accordance with GAAP.

C. Amendment of Section 2 of the Loan Agreement. The following parts of
Section 2 of the Loan Agreement are amended to reflect the decrease in the size
of the Revolving Credit Facility from One Hundred Twenty Five Million Dollars
($125,000,000) to One Hundred Million Dollars ($100,000,000).

(1) Amendment of the first paragraph of Section 2. The first paragraph of
Section 2 is amended and restated to read as follows:

“Subject to the terms and conditions of this Loan Agreement (including but not
limited to Section 2.1G hereof), the Banks hereby establish the Revolving Credit
Facility in favor of the Borrower in the principal amount of One Hundred Million
Dollars ($100,000,000). Pursuant to the Revolving Credit Facility, the Borrower
may obtain Revolving Credit Loans and/or Letters of Credit pursuant to, and
subject to the terms and conditions set forth in, this Loan Agreement for the
purposes set forth in Sections 2.5A and 2.7 hereof. The Revolving Credit
Facility is subject to the following terms and conditions:”

(2) Amendment of Section 2.1A Section 2.1A is amended to delete the words “One
Hundred Twenty Five Million Dollars ($125,000,000)” and to substitute therefor
“One Hundred Million Dollars ($100,000,000)”.

(3) Amendment of Section 2.1G. The first paragraph of Section 2.1G is amended
and restated as follows:

“(i) Amount of Increase in Revolving Loan Commitments. The Borrower may from
time to time and at any time, with the consent of the Agent Bank (provided,
however, if Borrower shall have complied with the provisions of this
Section 2.1G such consent shall not be unreasonably withheld) but without the
consent of the Banks, except as provided in Section 2.1G (ii) hereof, increase
the total amount of the Revolving Loan Commitments by a maximum amount of up to
Twenty Five Million Dollars ($25,000,000), to a total amount not to exceed One
Hundred Twenty Five Million Dollars ($125,000,000), subject to satisfaction of
each and all of the requirements contained in this Section 2.G (subject to those
requirements, a “Permitted Commitment Increase”).”

(4) Amendment of Section 2.1G(v)(e). Paragraph (v)(e) of Section 2.1G is amended
and restated as follows:

“(e) Limit on Amount. Any increase in the Revolving Loan Commitments pursuant to
this Section 2.1G may not cause the total

 

5



--------------------------------------------------------------------------------

amount of the Revolving Loan Commitments to exceed One Hundred Twenty Five
Million Dollars ($125,000,000).”

D. Amendment and restatement of Section 7.6 (Ratio of Fixed Charge Coverage
Ratio). Section 7.6 of the Loan Agreement is amended and restated in its
entirety as follows:

“7.6 Fixed Charge Coverage Ratio. The Borrower shall not permit the Fixed Charge
Coverage Ratio for any Fiscal Quarter to fall below the following applicable
ratio calculated as of the end of the applicable Fiscal Quarter set forth below:

 

Fiscal Quarter Ending

  

Applicable Minimum Ratio

3/31/06 and thereafter

   3.00 to 1.00

E. Addition of New Limitation on Capital Expenditures. A new Section 7.10 is
added to the Loan Agreement as follows:

“7.10 Capital Expenditures. The Borrower shall not incur Capital Expenditures in
any calendar year in excess of the following limits:

 

Calendar Year

   Limitation

2006

   $ 30,000,000

2007

   $ 35,000,000

2008

   $ 40,000,000

F. Amendment and restatement of Compliance Certificate. The Compliance
Certificate is amended and restated in its entirety by the Compliance
Certificate attached hereto as Exhibit A.

2. RATIFICATION. Except as specifically amended by the provisions hereinabove,
the Loan Documents remain in full force and effect. The Borrower and Guarantors
reaffirm and ratify all of their respective obligations to Agent Bank and the
Banks under all of the Loan Documents, as amended and modified hereby,
including, but not limited to, the Loan Agreement, the Guaranty Agreements, the
Negative Pledge Agreement and all other agreements, documents and instruments
now or hereafter evidencing and/or pertaining to the Loan Agreement. Each
reference to all or any of the Loan Documents contained in any other of the Loan
Documents shall be deemed to be a reference to such Loan Document, as modified
hereby.

3. REPRESENTATIONS, WARRANTIES, AND COVENANTS OF THE BORROWER. To induce the
Agent Bank and the Banks to enter into this Amendment, the Borrower represents
and warrants to Agent Bank and the Banks as follows:

A. The Borrower has full power, authority, and capacity to enter into this
Amendment, and this Amendment constitutes the legal, valid and binding
obligation of the Borrower, enforceable against it in accordance with its
respective terms.

 

6



--------------------------------------------------------------------------------

B. No uncured Event of Default under the Notes or any of the other Loan
Documents has occurred which continues unwaived by the Agent Bank, and no
Potential Default exists as of the date hereof.

C. The Person executing this Amendment on behalf of the Borrower is duly
authorized to do so.

D. The representations and warranties made by the Borrower in any of the Loan
Documents are hereby remade and restated as of the date hereof.

E. Except as previously disclosed to the Agent Bank or disclosed in the
Borrower’s filings with the Securities and Exchange Commission, copies of which
have been provided previously to the Agent Bank, there are no material actions,
suits, legal, equitable, arbitration or administrative proceedings pending or
threatened against the Borrower, the adverse determination of which could have a
material adverse effect on the Loan Documents, the business operations or
financial condition of the Borrower and the Guarantors taken as a whole, or the
ability of the Borrower to fulfill its obligations under the Loan Documents.

4. REPRESENTATIONS, WARRANTIES, AND COVENANTS OF THE GUARANTORS. To induce the
Agent Bank and the Banks to enter into this Amendment, the Guarantors represent
and warrant to the Agent Bank and the Banks as follows:

A. each Guarantor has full power, authority, and capacity to enter into this
Amendment, and this Amendment constitutes the legal, valid and binding
obligations of such Guarantor, enforceable against such Guarantor in accordance
with their terms.

B. the Person executing this Amendment on behalf of each Guarantor is duly
authorized to do so.

C. the representations and warranties made by each Guarantor in any of the Loan
Documents are hereby remade and restated as of the date hereof.

D. except as previously disclosed to the Agent Bank, there are no material
actions, suits, legal, equitable, arbitration or administrative proceedings
pending or threatened against any Guarantor, the adverse determination of which
could have a material adverse effect on the Loan Documents, the business
operations or financial condition of the Borrower and the Guarantors taken as a
whole or the ability of any Guarantor to fulfill its obligations under the
Guaranty Agreement.

 

7



--------------------------------------------------------------------------------

5. MISCELLANEOUS.

A. Amendment Fee. The Borrower shall pay to the Agent Bank, for the benefit of
the Banks, ratably based upon their Revolving Credit Facility Pro Rata Shares,
an amendment fee in the amount of One Hundred Thousand Dollars ($100,000).

B. Other Fees and Expenses. The Borrower shall pay to or for the account of the
Agent Bank the reasonable fees and expenses of Agent Bank’s counsel in
negotiating, drafting and closing this Amendment.

C. Illegality. In case any one or more of the provisions contained in this
Amendment should be invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby.

D. Changes in Writing. No modification, amendment or waiver of any provision of
this Amendment nor consent to any departure by the Borrower or any of the
Guarantors therefrom, will in any event be effective unless the same is in
writing and signed by the Agent Bank, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.

E. Successors and Assigns. This Amendment will be binding upon and inure to the
benefit of the Borrower, the Guarantors, the Agent Bank and the Banks and their
respective successors and assigns; provided, however, that neither the Borrower
nor the Guarantors may assign this Amendment in whole or in part without the
prior written consent of the Agent Bank, and the Agent Bank and the Banks at any
time may assign this Amendment in whole or in part, as provided in Section 11 of
the Loan Agreement.

F. Counterparts. This Amendment may be signed in any number of counterpart
copies and by the parties hereto on separate counterparts, but all such copies
shall constitute one and the same instrument.

G. Precondition to Effectiveness of Amendment. This Amendment shall not take
effect until the Agent Bank shall have determined, to its satisfaction, that the
holders of the Senior Notes have approved the following changes to the Note
Purchase Agreement: (i) amendment of the Consolidated EBITDA definition to
reflect the add-back of noncash stock compensation expense; (ii) amendment of
the Fixed Charge Coverage Ratio to be no more stringent than the Fixed Charge
Ratio established by this Amendment; (iii) the modification of any capital
expenditure limitation (if any) to be no more stringent than the capital
expenditure limitation established by this Amendment.

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Agent Bank, each Bank, the Borrower and each Guarantor
has caused this Amendment to be duly executed as of the day and year first above
written.

 

JPMORGAN CHASE BANK, N.A. as the Agent Bank By   /s/ J. Duffy Baker   J. Duffy
Baker   Senior Vice President JPMORGAN CHASE BANK, N.A. as a Bank By   /s/ J.
Duffy Baker   J. Duffy Baker   Senior Vice President BANK OF AMERICA, N.A. as a
Bank By   /s/ Brian P. Sallee   Brian P. Sallee   Vice President LASALLE BANK
NATIONAL ASSOCIATION as a Bank By   /s/ A. Mark Mital   A. Mark Mital   First
Vice President SUNTRUST BANK, N.A. as a Bank By   /s/ Scott T. Corley   Scott T.
Corley   Managing Director

 

9



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION f/k/a

FIRSTAR BANK, N.A.,

as a Bank By   /s/ David A. Wombwell   David A. Wombwell   Senior Vice President
NATIONAL CITY BANK OF KENTUCKY as a Bank By   /s/ Rob King   Rob King   Senior
Vice President

 

10



--------------------------------------------------------------------------------

SYPRIS SOLUTIONS, INC. (the “Borrower”) By   /s/ Anthony C. Allen   Anthony C.
Allen   Vice President and Treasurer

SYPRIS TEST & MEASUREMENT, INC.,

a Delaware corporation (“ST&M”)

(as a “Guarantor”) By   /s/ Anthony C. Allen   Anthony C. Allen   Assistant
Secretary SYPRIS TECHNOLOGIES, INC. a Delaware corporation (“ST”) (as a
“Guarantor”) By   /s/ Anthony C. Allen   Anthony C. Allen   Assistant Secretary
SYPRIS ELECTRONICS, LLC, a Delaware limited liability company (“SE”) (as a
“Guarantor”) By   /s/ Anthony C. Allen   Anthony C. Allen   Assistant Secretary

 

11



--------------------------------------------------------------------------------

SYPRIS DATA SYSTEMS, INC., a Delaware corporation (“SDS”) (as a “Guarantor”) By
  /s/ Anthony C. Allen   Anthony C. Allen   Assistant Secretary

SYPRIS TECHNOLOGIES MARION, LLC,

a Delaware limited liability company (“Marion”)

(as a “Guarantor”) By   /s/ Anthony C. Allen   Anthony C. Allen   Assistant
Secretary

SYPRIS TECHNOLOGIES KENTON, INC.

a Delaware corporation (“STK”)

(as a “Guarantor”) By   /s/ Anthony C. Allen   Anthony C. Allen   Assistant
Secretary

 

12



--------------------------------------------------------------------------------

SCHEDULE 1.1

LIST OF BANKS

JPMORGAN CHASE BANK, N.A. (“JPMorgan Chase Bank”)

416 West Jefferson Street

Louisville, Kentucky 40202

Attention: J. Duffy Baker, Senior Vice President

LASALLE BANK

NATIONAL ASSOCIATION (“LaSalle”)

135 South LaSalle

Chicago, Illinois 60603

Attention: Mr. A. Mark Mital, First Vice President

BANK OF AMERICA, N.A. (“Bank of America”)

Bank of America

Middle Market Banking

414 Union Street

Nashville, Tennessee 37219

Attention: Brian P. Sallee, Vice President

SUNTRUST BANK, N.A. (“SunTrust”)

201 Fourth Avenue North, 3rd Floor

Nashville, Tennessee 37219

Attention: Scott T. Corley, Managing Director

U.S. BANK NATIONAL ASSOCIATION (“U.S. Bank”)

1 Financial Square

Louisville, Kentucky 40202

Attention: David A. Wombwell, Senior Vice President

NATIONAL CITY BANK OF KENTUCKY (“National City”)

101 S. Fifth Street

Louisville, Kentucky 40202

Attention: Mr. Rob King, Senior Vice President



--------------------------------------------------------------------------------

SCHEDULE 1.2

LIST OF GUARANTORS

SYPRIS TEST & MEASUREMENT, INC.,

a Delaware corporation (“ST&M”)

6120 Hanging Moss Road

Orlando, Florida 32807

Attention: President

SYPRIS TECHNOLOGIES, INC.,

a Delaware corporation (“ST”)

2820 West Broadway

Louisville, Kentucky 40211

Attention: President

SYPRIS ELECTRONICS, LLC,

a Delaware limited liability company (“SE”)

10901 Malcolm McKinley Drive

Tampa, Florida 33612

Attention: President

SYPRIS DATA SYSTEMS, INC.,

a Delaware corporation (“SDS”)

605 East Huntington Dr.

Monrovia, California 91016

Attention: President

SYPRIS TECHNOLOGIES MARION, LLC,

a Delaware limited liability company (“Marion”)

1550 Marion Agosta Road

Marion, Ohio 43302

Attn: President

SYPRIS TECHNOLOGIES KENTON, INC.,

a Delaware corporation (“STK”)

101 Bullitt Lane, Suite 450

Louisville, Kentucky 40222

Attention: President



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF COMPLIANCE CERTIFICATE

This Compliance Certificate is being delivered to JPMorgan Chase Bank, N.A., as
Agent Bank, pursuant to Section 6.3C of that certain Amended and Restated Loan
Agreement dated as of October 27, 1999, as amended, among Sypris Solutions, Inc.
as Borrower (the “Borrower”), certain Guarantors (as defined in the Loan
Agreement), the Agent Bank and the Banks (as defined in the Loan Agreement)
(together with all amendments, modifications and supplements thereto and all
restatements thereof, the “Loan Agreement”). All capitalized terms used herein
without definition shall have the meanings assigned to those terms in the Loan
Agreement. The undersigned officer, on behalf of the Borrower, certifies that as
of the last day of the most recently ended Fiscal Quarter of the Borrower dated
__________, 20___ (the “Compliance Date”):

1. EBIT. The Borrower’s EBIT for the previous four Fiscal Quarters, determined
as of the Compliance Date was ________, calculated as follows:

 

(a)

   Net Income      

(b)

   Interest Expense      

(c)

   provisions for taxes based on income      

(d)

   Total (a) + (b) + (c)      

2. EBITDA. The Borrower’s EBITDA for the previous four Fiscal Quarters,
determined as of the Compliance Date was _________, calculated as follows:

 

(a)

   Net Income      

(b)

   Interest Expense      

(c)

   provisions for taxes based on income      

(d)

   depreciation      

(e)

   amortization      

(f)

   noncash stock compensation expense      

(g)

   Total (a) + (b) + (c) + (d) + (e) + (f)      



--------------------------------------------------------------------------------

3. Fixed Charge Coverage Ratio. The Borrower’s Fixed Charge Coverage Ratio for
the previous four Fiscal Quarters, determined as of the Compliance Date was
__________, calculated as follows [Reference Section 7.6 of the Loan Agreement]:

 

(a)

   EBITDA (from 2(g))      

(b)

   Operating Lease Rentals and other rentals      

(c)

   (a) + (b)      

(d)

   Interest Expense      

(e)

   (b) + (d)      

(f)

   (c) ÷ (e)      

Required: The total in 3(f) must be equal to or greater than the applicable
Minimum Ratio set forth below as of the end of the applicable Fiscal Quarter set
forth below:

 

Fiscal Quarter Ending

  

Applicable Minimum Ratio

3/31/06 and thereafter

   3.00 to 1.00

4. Ratio of Adjusted Funded Debt to EBITDA. The ratio of the Borrower’s Adjusted
Funded Debt to EBITDA for the previous four Fiscal Quarters, determined as of
the Compliance Date was __________, calculated as follows [Reference Section 7.7
of the Loan Agreement]:

 

(a)

   Adjusted Funded Debt      

(b)

   EBITDA (from 2(g))      

(c)

   (a) ÷ (b)      

Required: The Borrower shall not permit the total in 4(c) for any period of four
consecutive Fiscal Quarters, to exceed the following applicable maximum ratio as
of the end of any Fiscal Quarter.

 

Fiscal Quarter Ending

  

Applicable Maximum Ratio

3/31/06 and all Fiscal Quarters ending thereafter    3.00 to 1.00



--------------------------------------------------------------------------------

5. Minimum Net Worth. The Borrower’s Net Worth for the previous Fiscal Quarter,
determined as of the Compliance Date was _____________ calculated as follows
[Reference Section 7.8 of the Loan Agreement]:

 

(a)

   Net Worth as of Compliance Date      

(b)

   85% of Net Worth as of 9/26/99      

(c)

   50% of Net Income earned in each Fiscal Quarter ended subsequent to Closing
Date      

(d)

   100% of equity raised or contributed      

(e)

   (b) + (c) + (d)      

Required: The total in 5(a) must be equal to or greater than the total in 5(e).

6. Capital Expenditures. The Borrower’s Capital Expenditures for the calendar
year to date, determined as of the Compliance Date were _____________ calculated
as follows [Reference Section 7.10 of the Loan Agreement]:

Required: The Borrower shall not incur capital expenditures in any calendar year
in excess of the following limits:

 

Calendar Year

   Limitation

2006

   $30,000,000

2007

   $35,000,000

2008

   $40,000,000

7. Other Covenants. The Borrower has not, during the proceeding Fiscal Quarter
ending on the Compliance Date, violated any of the other covenants contained in
Sections 6 and 7 of the Loan Agreement.

The undersigned officer of the Borrower executing and delivering this Compliance
Certificate on behalf of the Borrower further certifies that he has reviewed the
Loan Agreement and has no knowledge of any event or condition which constitutes
a Potential Default or an Event of Default under the Loan Agreement or the other
Loan Documents other than [if any Potential Default or Event of Default has
occurred, describe the same, the period of existence thereof and what action the
Borrower has taken or propose to take with respect thereto].



--------------------------------------------------------------------------------

IN WITNESS THEREOF, the Borrower, through a duly authorized officer, has
executed this Compliance Certificate this _____ day of _______________, 20__.

 

SYPRIS SOLUTIONS, INC. By      Title:      (the “Borrower”)



--------------------------------------------------------------------------------

SCHEDULE 2.1

SCHEDULE OF REVOLVING LOAN COMMITMENTS AND

REVOLVING CREDIT FACILITY PRO RATA SHARES

The maximum amount of the Revolving Credit Facility is $100,000,000.*

 

Name of Bank

   Revolving
Credit Facility
Pro Rata Share    

Revolving

Loan

Commitment

JP Morgan Chase Bank, NA

   28.0 %   $ 28,000,000.00

LaSalle Bank National Association

   23.2 %   $ 23,200,000.00

Bank of America, N.A.

   15.2 %   $ 15,200,000.00

SunTrust Bank, N.A.

   15.2 %   $ 15,200,000.00

U.S. Bank National Association

   11.2 %   $ 11,200,000.00

National City Bank of Kentucky

   7.2 %   $ 7,200,000.00             

Totals

   100.00 %   $ 100,000,000.00

 

* The maximum amount of the Revolving Credit Facility can be increased, under
certain circumstances set forth in Section 2.1G of the Loan Agreement, by an
additional $25,000,000.